Per Curiam.
Upon consideration of the record, the briefs of the parties, and the recommendation of the Appellate Division of the District Court, it is ordered that the judgment of the district court be reversed. The cause is remanded to the district court with directions to affirm the judgment of the county court but modify it to provide for an attorney fee to the plaintiffs of $750 together with interest on the judgment originally entered by the county court at the rate of 6 percent per annum from and after September 30,1987, until paid.
Reversed and remanded with directions.